Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This action is in response to the claimed listing filed on 07/22/2019.
Claims 1-20 are pending.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
-  In Claim 10, “configuring,…., at least one predictive model based on an automatic feature extraction to predict at least one promoter subtype…” as a single step in the claim, this limitation is as a generic placeholder. 

Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
- Independent Claim 1: It recites a series of acts , extracting, [by a processor], data related to at least one promoter of the regulatory regions of the microbial genome, wherein the data includes at least one promoter sequence and data available for at least one promoter subtype;
extracting, [by the processor], at least one feature of the at least one promoter sequence [using a deep learning based neural network];
configuring, [by the processor], at least one predictive model based on the extracted at least one feature to predict the at least one promoter subtype associated with the at least one promoter sequence; and
annotating, [by the processor], at least one unknown promoter sequence into the at least one promoter subtype using the at least one configured predictive model.” (*). 
Thus, the claim is directed to a process.

In light of the specification, the process is as a whole with  “extracting, [… ], data related to at least one promoter of the regulatory regions of the microbial genome, wherein the data includes at least one promoter sequence and data available for at least one promoter subtype;
extracting, […], at least one feature of the at least one promoter sequence […];
configuring, […] based on the extracted at least one feature to predict the at least one promoter subtype associated with the at least one promoter sequence; and annotating, […], at least one unknown promoter sequence into the at least one promoter subtype using the at least one configured predictive model.”.
That is, nothing in the claimed element precludes the process from practically being performed in the mind or with the aid of pen and paper. 
	If the process (*) 
as recited, under broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer elements, i.e. [by the processor]  and a mathematical model, i.e.[ using a deep learning based neural network],
	then it falls within “mental process”. This mental process and with the mathematical model of Neural Network , a mathematical concept, will group the claim into judicial exception. Accordingly, the claim recite an abstract idea.
This judicial exception is not integrate into a practical application. In particular, the claim recites additional elements: extracting, by the processor, data;  extracting, by the processor, at least one feature; configuring, by the processor; annotating, by the processor…
 do nothing more than add insignificantly extra solution activity to the judicial exception such as gather data and features of DNA molecules in biology. And with additional element:  using a deep learning based neural network, it is merely approaching a mathematical model of Convolution Neural Network. All of these additional elements are recited at a high-level of generality; they amount to no more than instructions to apply the exception using generic computer component and mathematical concepts. These additional elements as identified do not integrate the abstract idea into a practical application. Thus, the claim is directed to a judicial exception without providing an inventive concept/significantly more; it is not eligible under 35 USC 101.

	- Claims 2-3 are clearly within “mental process” as of claim 1 with using the deep leaning based neural network, and with encoding and perform the convolution operation have the claims recited at high-level of mathematical concepts. They do nothing more than add insignificantly extra solution activity to the judicial exception as reasoned in the claim 1 above. The claims remain directed to a judicial exception without providing an inventive concept/significantly more; it is not eligible under 35 USC 101.
	
- Claims 4-6, and 7, the claims are added with mathematical concept of Convolution Neutral Network. The claims recites the math concept of matrix dimension and matrix operations. They do nothing more than add insignificantly extra solution activity to the judicial exception as reasoned in the claim 1 above. The claims remain directed to a judicial exception without providing an inventive concept/significantly more; it is not eligible under 35 USC 101.
	- Claims 8-9 recite a process that is similarly as steps of claim 1, added with receiving, providing, extracting, identifying, providing. It has nothing in the steps to preclude the process from practically being performed in the mind or with the aid of pen and paper. They do nothing more than add insignificantly extra solution activity to the judicial exception as reasoned in the claim 1 above. The claims remain directed to a judicial exception without providing an inventive concept/significantly more; it is not eligible under 35 USC 101.
- Claims 10-12 are of a method and recited in the similar manner of method claims 1-4, 8. They are not eligible under 35 USC 101 for the same reasons as given for claims 1-4, 8.
- Claims 13-20 are of a device and recited in the similar manner of method claims 1-9. The extra elements of the claims such as “memory” and “processor coupled to the memory”, and “processor is configured to” are at high-level and generic computer components, and thus cannot significantly more to make the claims inventive concept. The claims are not eligible under 35 USC 101 for the same reasons as given for claims 1-9.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim 10 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7, 8, 10, 12, 13-15, 18-19 are rejected under 35 U.S.C. 10(a)(1) as being anticipated by Umarov et al., “Recognition of Prokaryotic and Eukaryotic Promoters Using Convolutional Deep Learning Neural Networks” 2017, PLOS ONE, pages 1-12, Applicant’ submitted IDS, Receipt date 10/28/2019.
As per Claim 1: Umarov discloses,  1. A method for annotating regulatory regions of a microbial genome, the method comprising;
extracting, by a processor, data related to at least one promoter of the regulatory regions of the microbial genome (P. 3, last para. , p. 7, full first para., esp. “In this work, we studied sequences of promoter regions extracted from the EPDnew promoter database…”, and in p. 2, Introduction for promoters of regulatory regions ), wherein the data includes at least one promoter sequence and data available for at least one promoter subtype (Abstract, p. 1, “ We found that CNN trained on sigma70 subclass of Escherichia coli promoter gives an excellent classification of promoters and non-promoter sequences”);
extracting, by the processor, at least one feature of the at least one promoter sequence using a deep learning based neural network;
(P. 7, first full para., esp. “for CNN predictor computed on 1083 mouse TATA promoter regions extracted from DBT…”. p. 8, first line, and Fig. 1, p. 5, CNN,  deep learning network)
configuring, by the processor, at least one predictive model based on the extracted at least one feature (P. 8, using, Random substitution method,  esp. “By analyzing network behavior we can extract some information on significant elements of the input data…”) to predict the at least one promoter subtype associated with the at least one promoter sequence (P. 8, last para., esp. “enable discovery of functionally important sites (sub-regions) that are still often unknown”)
; and
annotating, by the processor, at least one unknown promoter sequence into the at least one promoter subtype using the at least one configured predictive model.
(P. 8. Last para., esp. “..enable discovery of functionally important sites (sub-regions) that are still often unknown… as well as to annotate promoter regions”)

As per Claim 2: Regarding,
2. The method of claim 1, wherein the at least one promoter subtype is a sigma factor based promoter subtype and the at least one predictive model is configured using the deep learning based neural network.
(See Abstract, esp. “We found that CNN trained on sigma70 subclass of Escherichia coli promoter gives an excellent classification of promoters and non-promoter sequences)

As per Claim 3: Regarding,
3. The method of claim 1, wherein extracting the at least one feature of the at least one promoter sequence includes:
encoding the at least one promoter sequence into at least one one-hot vector using a one-hot encoding scheme (Fig. 1, p. 5, Basic CNN architecture,  interpreting one of code sequences in Batch of Sequences as ‘one-hot vector’ and the Encoding as ‘a one-hot encoding’); and
performing a convolution operation on the encoded at least one-hot vector using a convolutional layer of the deep learning based neural network to extract the at least one feature of the at least one promoter sequence (Fig. 1, and p. 7). 

As per Claim 7: Regarding,
7. The method of claim 1, further comprising tuning, by the processor, at least one parameter associated with at least one of the convolutional layer and the pooling layer of the deep learning based neural network to configure the at least one predictive model (See Fig. 1, and Random substitution method in p. 8).

As per Claim 8: Regarding,
8. The method of claim 1, wherein annotating the at least one unknown promoter sequence includes:
receiving at least one query including an unknown promoter sequence of the microbial genome from a user (p. 8, last para.) ; and
providing the query as an input to the at least one predictive model for predicting the at least one promoter subtype for the at least one unknown promoter sequence (Fig. 1, the query input as sequences for encoding, and p. 8, last para.).


As per Claim 10: Umarov discloses,  
10. A method for annotating regulatory regions of a microbial genome, the method comprising:
configuring, by a processor, at least one predictive model based on an automatic feature extraction to predict at least one promoter subtype for at least one promoter sequence of the regulatory regions of the microbial genome, wherein the at least one promoter subtype is a sigma factor based promoter subtype. (With invoking 112(f), in p. 7, subtype is as sigma70 sub-class. In p. 8, with Random Substitution method, the CNN promoter as predictive model is used, in fist para, and last para. Configuring at least one predictive model based model is analyzing the CNN, and promoter subtype is as sub-regions that are unknown).

As per Claim 12: Regarding,
12. The method of claim 10, further comprising:
receiving, by the processor, at least one query from a user for predicting at least one unknown promoter subtype (p. 8, last para.); and
using, by the processor, the at least one predictive model to predict the at least one promoter subtype for the at least one unknown promoter sequence (Fig. 1, is a CNN architecture, being a predictive model  for encoding promoters subtype of unknown promoter sequence by p. 8, in last para.)

As per claim 13: Claim recites a device having claimed functionality corresponding to the claimed recitations in claim 1. Claim is rejected with the same rationale of claim 1
As per claims 14-15: Claims recite the device with incorporated limitation of the claim device 13; claims have claimed functionality corresponding to the claimed recitations in claims 2-3. Claims are rejected with the same rationale of claims 2-3.
As per claims 18-19: Claims recite the device with each is incorporated limitation of the claim device 13; claims have claimed functionality corresponding to the claimed recitations in claims 7-8. Claims are rejected with the same rationale of claims 7-8.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4-6, 11, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Umarov et al., “Recognition of Prokaryotic and Eukaryotic Promoters Using Convolutional Deep Learning Neural Networks” 2017, PLOS ONE, pages 1-12, Applicant’ submitted IDS, Receipt date 10/28/2019, and in view of Yamashita et al., “Convolutional Neural Networks: An Overview
and Application in Radiology”, 3-2018, Springer, pp. 611-629 and Albawi et al., “Understanding of a Convolutional Neural Network”. 2017, IEEE, 6 pages.
(Yamashita et al and Albawi et al. are used a multiple reference under sec. 2131.01 in MPEP)

As per Claim 4: Umarov discloses, 
4. The method of claim 1, wherein configuring the at least one predictive model includes:
reducing a dimension of the at least one extracted feature using a pooling layer of the deep learning based neural network (Fig. 1);
converting the at least one extracted feature of reduced dimension to a single column matrix using a flatten layer of the deep learning based neural network (Fig.1 ); and
predicting the at least one promoter subtype (Fig. 1 is a CNN, its output predicting Positive/Negative) by processing the single column matrix of the at least one extracted feature using at least one fully connected layer and a final output layer in the deep learning based neural network to configure the at least one predictive model  (ReLU layer Is connected To output layer)
	Umarov does not disclose “reducing dimension” and  “reduced dimension to a single column matrix using a flatten layer”
Claim recites the functionality of the CNN. At first, it is known that CNN is model in Neural network set by all skills for having at least three layers at shown in Fig. 1 of Umarov. CNN model is associated with input data, and the convolution is performed in matric form. 
Yamashita and Albawi disclose  ““reducing dimension” and  “reduced dimension to a single column matrix using a flatten layer” (E.g. Albawi, in sec. IV Pooling, shows matrices in Fig. 13 have dimension reduced, and Figs. 14, 15 in p. 6, the layers include flatten layers as single column matrices.  See Yamashita, p. 616. In full sec. “Fully connected layer, esp. “The output feature maps of the final convolution or pooling layer is typically flattened, i.e., transformed into a one-dimensional (1D) array of numbers (or vector),… such as ReLU, as described above.” ). Because the purpose of convolution is to reduce the number of parameters extracted from the pool and flatten into a single column by the suggestion in Yamashita.
Therefore, it would be obvious to an ordinary of skill before the effective filing of the application to combine the CNN of  Umarov, with CNN of Yamashita and Albawi for showing the reducing dimension to a single column matrix using a flatten layer. It is for conforming to the principle model of CNN.

As per Claim 5: Regarding,
5. The method of claim 4, further comprising performing, by the processor, rigorous dropouts of at least one hidden unit in the at least one fully connected layer.
Umarov show CNN in Fig. 1 with connected layer, but
Umarov does not disclose “rigorous dropouts of at least one hidden unit”.
Yamashita and Albawi disclose  “rigorous dropouts of at least one hidden unit” (See Albawi, Abstract and Introduction in p. 1, where consider as a multi-layer perceptron, the middle layers can  rigorous dropped out. 
Therefore, it would be obvious to an ordinary of skill before the effective filing of the application to combine the CNN of  Umarov, with CNN of Yamashita and Albawi for showing the hidden layers (i.e. at least one hidden unit) for conforming to the principle model of CNN.

As per Claim 6: Regarding,
6. The method of claim 4, wherein the at least one predictive model includes at least one of a binary classification model and a multiclass classification model.
(In p. 4-5, with  Fig. 1, and sec. CNN Architecture for building promoter recognition models, the vectors and the output prediction for positive or negative could be interpreted as binary. With many layers in Fig. 1, its Model can interpreted as multiclass classification model.) 


As per Claim 11: Umarov discloses, 
11. The method of claim 10, wherein configuring the at least one predictive model includes:
extracting data related to at least one promoter of the regulatory regions of the microbial genome (P. 3, last para. , p. 7, full first para., esp. “In this work, we studied sequences of promoter regions extracted from the EPDnew promoter database…”, and in p. 2, Introduction for promoters of regulatory regions ), wherein the data includes at least one promoter sequence and data available for at least one promoter subtype (Abstract, p. 1, “ We found that CNN trained on sigma70 subclass of Escherichia coli promoter gives an excellent classification of promoters and non-promoter sequences”);
encoding the at least one promoter sequence into at least one one-hot vector using a one-hot encoding scheme (Fig. 1, interpreting one of code sequences in Batch Sequence as ‘one-hot vector’ and the Encoding as ‘a one-hot encoding’); 
extracting at least one feature related to the at least one promoter sequence using a convolutional layer of the deep learning based neural network  (Fig. 1, and p. 7), wherein the convolutional layer performs a convolution operation on the encoded at least one-hot vector to extract the at least one feature (Fig. 1, and pages. 7-8);
reducing a dimension of the at least one extracted feature using a pooling layer of the deep learning based neural network (Fig. 1);
converting the at least one extracted feature of reduced dimension to a single column matrix using a flatten layer of the deep learning based neural network (Fig. 1); and
predicting the at least one promoter subtype (Fig. 1 is a CNN, its output predict Positive/Negative) by processing the single column matrix of the at least one extracted feature using at least one fully connected layer and a final output layer in the deep learning based neural network to configure the at least one predictive model (ReLU layer Is connected To output layer).

	Umarov does not disclose “reducing dimension” and  “reduced dimension to a single column matrix using a flatten layer”
Claim recites the functionality of the CNN. At first, it is known that CNN is model in Neural network set by all skills for having at least three layers at shown in Fig. 1 of Umarov. CNN model is associated with input data, and the convolution is performed in matric form. 
Yamashita and Albawi disclose  ““reducing dimension” and  “reduced dimension to a single column matrix using a flatten layer” (E.g. Albawi, in sec. IV Pooling, shows matrices in Fig. 13 have dimension reduced, and Figs. 14, 15 in p. 6, the layers include flatten layers as single column matrices.  See Yamashita, p. 616. In full sec. “Fully connected layer, esp. “The output feature maps of the final convolution or pooling layer is typically flattened, i.e., transformed into a one-dimensional (1D) array of numbers (or vector),… such as ReLU, as described above.” ). Because the purpose of convolution is to reduce the number of parameters extracted from the pool and flatten into a single column by the suggestion in Yamashita.
Therefore, it would be obvious to an ordinary of skill before the effective filing of the application to combine the CNN of  Umarov, with CNN of Yamashita and Albawi for showing the reducing dimension to a single column matrix using a flatten layer. It is for conforming to the principle model of CNN.


As per claims 16-17: Claims recite the device with incorporated limitation of the claim device 13; claims have claimed functionality corresponding to the claimed recitations in claims 4-5. Claims are rejected with the same rationale of claims 4-5.



Claims 9, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Umarov et al., “Recognition of Prokaryotic and Eukaryotic Promoters Using Convolutional Deep Learning Neural Networks” 2017, PLOS ONE, pages 1-12, Applicant’ submitted IDS, Receipt date 10/28/2019, and in view of Hayes et al., “How to Interpret an Anonymous Bacterial Genome: Machine Learning Approach to Gene Identification”, 1998,  Cold Spring Harbor Laboratory Press, pp. 1154-1171.

As per Claim 9: Umarov discloses, 
9. The method of claim 8, further comprising:
receiving at least one query from the user including a GenBank file of the microbial genome (in Abstract, ; in p. 3, RegulonDB, EPD database, etc.);
extracting at least one subsequence of the regulatory regions of the microbial genome from the GenBank file (See Abstract, i.e. sigma70 subclass...,  and in p. 3, RegulonDB);
identifying the at least one unknown promoter sequence from the extracted at least one subsequence (P. 8, last para.); and
providing the at least one unknown promoter sequence as the input to the at least one predictive model for predicting the at least one promoter subtype for the at least one unknown promoter sequence (P. 8, last para., and Fig. 1);  .
Umarov does not disclose  GenBank file in the manner  for “receiving at least one query from the user including a GenBank file” and “…of the microbial genome from the GenBank file”, as in the recited claim.
Hayes discloses, GenBank file  for “receiving at least one query from the user including a GenBank file” and  “of the microbial genome from the GenBank file” (See RESULTS AND DISCUSSION, GenBank model, p. 1155, including Table 1).
GenBank file shows as error rate model of all Microbial Genome that provides Machine Leaning Approach.
Therefore, it would be obvious to an ordinary od skill before the effective filing to include a GenBank file” as discussed in Hayes with error rate suitable for use in leaning machine, and the teaching of Umarov with CNN. The combination would yield results predictable for being conforming to the availability of data for use with machine leaning.


As per claim 20: Claim recites the device with incorporated limitation of the claim device 13. The claim has claimed functionality corresponding to the claimed recitations in claim 9. Claim is rejected with the same rationale of claim 9.



Conclusion
 	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted T Vo whose telephone number is (571)272-3706.  The examiner can normally be reached on 8am-4:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Y Zhen can be reached on (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TTV
August 24, 2022
/Ted T. Vo/
Primary Examiner, Art Unit 2191